Citation Nr: 1100688	
Decision Date: 01/06/11    Archive Date: 01/14/11

DOCKET NO.  10-11 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Whether new and material evidence has been presented to reopen a 
claim of entitlement to service connection for cold injury 
residuals to the bilateral feet.


ATTORNEY FOR THE BOARD

M. Taylor, Counsel




INTRODUCTION

The Veteran served on active duty from August 1953 to July 1955.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2009 rating decision from the Department 
of Veterans Affairs (VA) regional office (RO) in Indianapolis, 
Indiana.

The issue of entitlement to service connection for cold injury 
residuals to the bilateral feet remanded is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a February 2003 decision, the Board denied service 
connection for peripheral vascular disease, mild to moderate, 
bilateral feet (claimed as frostbite causing neuropathy).  That 
decision is final.

2.  Since the February 2003 Board decision, additional evidence 
has been submitted that is relevant and probative of the issue in 
regard to service connection for peripheral vascular disease, 
mild to moderate, bilateral feet (claimed as frostbite causing 
neuropathy).


CONCLUSION OF LAW

The evidence received since the February 2003 Board decision is 
new and material, and the claim of entitlement to service 
connection for cold injury residuals to the bilateral feet is 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. 
§ 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009).  VA has issued 
regulations implementing the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2010).  Without deciding whether the notice and 
development requirements of the VCAA have been satisfied in the 
present case, this law does not preclude the Board from 
adjudicating the issue involving the issues of whether new and 
material evidence has been presented to reopen a claim of 
entitlement to service connection for cold injury residuals to 
the bilateral feet as the Board is taking action favorable to the 
Veteran by reopening the claim.  As such, this decision poses no 
risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).

A February 2003 Board decision denied the Veteran's claim of 
entitlement to service connection for peripheral vascular disease 
of the feet (claimed as frostbite causing neuropathy), partially 
on the basis that the evidence failed to show an in-service 
injury.  The relevant evidence of record at the time of the 
February 2003 Board decision consisted of the Veteran's service 
treatment records, statements from the Veteran, and post-service 
medical records.

The February 2003 Board decision is final based on the evidence 
then of record.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100 (2010).

A finally decided claim will be reopened in the event that new 
and material evidence is presented.  38 U.S.C.A. § 5108.  "New" 
evidence means existing evidence not previously submitted to VA.  
"Material" evidence means existing evidence that by itself or 
when considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156.

In August 2008, a claim to reopen the issue of entitlement to 
service connection for peripheral vascular disease of the feet 
(claimed as frostbite causing neuropathy) was received.  Evidence 
of record received since the February 2003 Board decision 
includes statements from the Veteran, an August 2010 VA medical 
treatment report, and a photocopy of a letter addressed to the 
Veteran at a military base in Colorado in December, 1953.  All of 
this evidence is "new" in that it was not of record at the time 
of the May 1997 decision.  All of this evidence is competent to 
demonstrate that the Veteran was exposed to extreme cold during 
military service, and that he experienced foot symptoms at that 
time.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) 
(noting that a veteran and other persons can attest to factual 
matters of which they had first-hand knowledge, such as 
experiencing loud noises in service).

Accordingly, the new evidence includes competent lay evidence 
which relates to an unestablished fact necessary to substantiate 
the Veteran's claim of entitlement to service connection for 
peripheral vascular disease of the feet (claimed as frostbite 
causing neuropathy).  Therefore, the new evidence raises a 
reasonable possibility of substantiating the Veteran's claim.  38 
C.F.R. § 3.156(a).  As such, the Veteran's claim of entitlement 
to service connection for cold injury residuals to the bilateral 
feet is reopened.


ORDER
As new and material evidence has been submitted, the claim of 
entitlement to service connection for cold injury residuals to 
the bilateral feet is reopened; to this extent the appeal is 
allowed.


REMAND

The Veteran claims entitlement to service connection for cold 
injury residuals to the bilateral feet.  Having considered the 
record, the Board finds that there is insufficient evidence for a 
determination and further development is warranted.

As noted above, the evidence of record includes competent lay 
evidence that the Veteran was exposed to extremely low 
temperatures during the winter of 1953/4 and that he experienced 
foot symptoms at that time.  The Board notes that the Veteran's 
service personnel records reflect that he was stationed in 
Colorado during the winter of 1953/4 and thus, cold exposure is 
not inconsistent with his service.  38 U.S.C.A. § 1154(b).  In 
addition, in statements in support of the claim, received in 
October 2008 and October 2010, the Veteran conveyed that in 
February 1954, the temperature dropped to -30 degrees and it was 
at that time that he sustained the cold injury to his feet when 
his boots got wet with ice and snow.  He stated that at that time 
he reported the incident to some Corpsmen who made a record of 
the incident.  The Board notes that while the report of this 
treatment is not contained in the service treatment record, the 
Veteran is competent to describe in-service symptoms that he 
experienced in his hands and feet.  Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed.Cir.2007).

In addition, a January 2001 VA examiner stated that the Veteran 
had some features, that suggested distal neuropathy and that the 
etiology may be either his history of frozen feet, diabetes 
mellitus, or a combination of the two.  On podiatric evaluation 
for complaints of cold feet with burning and numbness that kept 
him up at night, the assessment was peripheral neuropathy, 
secondary to either history of frozen feet or diabetes mellitus.  
In February 2002, the Veteran's private doctor noted the 
Veteran's history of exposure to freezing temperatures about 50 
years ago in service with complaints of pain, burning, and 
numbness in his feet since that time.  The physician noted that 
while the Veteran had diabetes mellitus, such was diagnosed 
approximately ten years after the cold injury, and the assessment 
was pain and "dyasthesia" perhaps secondary to combination of 
cold injury to the feet and diabetes mellitus.

Accordingly, there is competent evidence of an in-service injury, 
medical evidence of a currently diagnosed bilateral foot 
disorder, and medical evidence which provide at least a 
speculative opinion that the currently diagnosed bilateral foot 
disorder is at least partially related to the in-service injury.  
The Board therefore concludes that an additional VA examination 
is needed to consider the new evidence submitted by the Veteran 
and to provide a new opinion as to whether any currently 
diagnosed bilateral foot disorder is related to the Veteran's 
military service.  38 C.F.R. §§ 3.326, 3.327 (2010).

Accordingly, the case is REMANDED for the following actions:

1.	The Veteran must be afforded a VA 
examination to ascertain the etiology of 
any bilateral foot disorder found.  The 
claims file must be provided to and 
reviewed by the examiner.  All tests or 
studies necessary to make this 
determination must be ordered.  
Thereafter, based upon review of the 
service and post-service medical records, 
the examiner must provide an opinion as to 
whether any bilateral foot disorder found 
is related to the Veteran's period of 
military service.  In doing so, the 
examiner must specifically consider the 
Veteran's claims of extreme in-service 
cold exposure to be competent.  Any 
opinion provided must include an 
explanation of the basis for the opinion.  
If any of the above requested opinions 
cannot be made without resort to 
speculation, the examiner must state this 
and specifically explain why an opinion 
cannot be provided without resort to 
speculation.  The report must be typed.

2.	The RO must notify the Veteran that it is 
his responsibility to report for the 
scheduled VA examination, and to cooperate 
in the development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2010).  In the event that 
the Veteran does not report for the 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.  Copies of 
all documentation notifying the Veteran of 
any scheduled VA examination must be 
placed in the Veteran's claims file.

3.	The RO must then readjudicate the claims 
and, thereafter, if any claim on appeal 
remains denied, the Veteran must be 
provided a supplemental statement of the 
case.  After the Veteran has had an 
adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.


No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



_________________________________________________
DAVID S. AMES
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


